Citation Nr: 0807843	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.

2.  Bilateral tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in June 2004 was sent to the claimant.  The 
VCAA letter fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available, based on the veteran's 
identification of treatment records and the medical releases 
provided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in August 2004 and a VA medical opinion was 
obtained in October 2004.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated from November 1, 1967 are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.  The service medical 
records predated November 1967; thus, the Board has converted 
that data as set forth below.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran served during wartime, 
however, there is no indication that he was in combat.  He 
has reported that he did serve overseas, but it was in 
Germany.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

The service medical records reveal no complaints, findings, 
treatment, or diagnosis of an ear disability.  There was no 
inservice ear disease or injury.  The veteran was examined 
prior to separation in February 1965.  On his Report of 
Medical History, the veteran specifically denied having any 
ear trouble.  The veteran was also afforded an audiological 
examination.  The audiological evaluation revealed that 
puretone thresholds, in decibels, were as follows (converted 
number is in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)
N/A
N/A
LEFT
15(30)
15(25)
15(25)
N/A
N/A

Hearing loss was not demonstrated within the meaning of 
38 C.F.R. § 3.385 on the separation audiogram.  There were no 
complaints or diagnosis of tinnitus.

The Board notes that the veteran's representative has alleged 
that the inservice audiological evaluation is not probative 
since the Hertz levels at 3000, 4000, and 6000 were not 
checked.  The Board notes that the Hertz levels at 3000 and 
4000 were not recorded; however the Hertz level at 6000 was 
in fact recorded (converted to 20).  The representative 
provides no reason why the testing is not otherwise 
probative.  The Board finds that this hearing evaluation is 
probative as to the veteran's level of hearing as shown on 
that examination, at separation.  In fact, as noted below, a 
medical professional has drawn conclusions from the data 
provided in that test and in no way determined that the test 
was not indicative of the veteran's level of hearing at that 
time.  Thus, that contention is not meritorious.  

In June 2004, the veteran's current claim of service 
connection for bilateral hearing loss and bilateral tinnitus 
was received.  Thereafter, the veteran was afforded a VA 
audiological evaluation in August 2004.  The veteran 
indicated that he had inservice noise exposure during 
training exercises using howitzers and machine guns with no 
ear protection.  The Board notes that the veteran's DD Form 
214 indicates that his military occupational specialty was 
that of a heavy weapons infantryman.  As a civilian, the 
veteran reportedly worked for 1-2 years in a factory with no 
ear protection and denied a history of civilian recreational 
noise exposure.  The veteran was noted to have tinnitus.  
Hearing loss within the meaning of 38 C.F.R. § 3.385 was 
demonstrated.  The veteran reported that both started during 
service.  The claims file was unavailable, so the examiner 
could not provide an opinion regarding the etiology of the 
veteran's tinnitus and hearing loss.  

In October 2004, the examiner reviewed the claims file and 
provided a medical opinion.  She cited to the inservice 
hearing evaluation findings.  She noted that there was no 
evidence of hearing loss complaints or tinnitus during 
service.  She opined that based on the separation 
audiological findings coupled with the lack of inservice 
complaints or symptoms, it was her opinion that it was not at 
least as likely as not that hearing loss or tinnitus were 
related to service.  

The Board attaches the most significant probative value to 
the VA opinion as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

In sum, hearing loss was not demonstrated during service or 
manifest within one year of separation from service.  
Tinnitus was not demonstrated during service.  The service 
medical records record complaints, findings, and diagnoses of 
other medical problems.  The veteran complained of other 
unrelated medical issues on his Report of Medical History at 
separation.  However, there was no report of hearing loss or 
tinnitus and he denied having any ear problems.  Following 
service, the veteran did not report having hearing loss or 
tinnitus for nearly 40 years.  The absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran suffered from hearing loss or tinnitus in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran, as a lay 
person, has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his sense, he does not have medical 
expertise.  See Layno.  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).

In this case, the veteran has reported his difficulties with 
hearing and tinnitus.  The veteran described inservice noise 
exposure.  The veteran is competent to report that he has 
difficulty hearing and tinnitus.  However, he is not 
competent to report that he has a certain level of hearing 
impairment as measured in Hertz nor is he competent to 
provide an etiological nexus between any current hearing 
impairment to include tinnitus and service as such 
assessments are not simple in nature.  See Jandreau.  

The record does not reflect any documented hearing loss in 
the medical records as defined by 38 C.F.R. § 3.385 or 
tinnitus for almost four decades following service discharge.  
A VA examiner has opined that current hearing loss and 
tinnitus are not related to service.  The VA examiner's 
opinion is competent as the VA examiner is a medical 
professional and is it also probative as it was based on the 
record.  See Prejean.  A claim of service connection requires 
competent evidence of an etiological nexus between current 
disability and service.  Despite VA's efforts to assist the 
veteran in that regard, the VA examiner opined that current 
hearing loss and tinnitus were not related to service.  There 
is no nexus in this case between service and current 
bilateral hearing loss and/or tinnitus.  

In sum, the competent evidence does not establish that 
hearing loss or tinnitus began in service or that hearing 
loss was manifest within one year of separation.  The service 
medical records showed no ear injury or disease.  Thus, there 
was no chronic ear disability shown during service.  Further, 
there is no continuity of symptomatology following service.  
There is no record of any continuous symptoms from his 
separation from service onward.  Rather, the record 
establishes that approximately 40 years after such 
separation, the veteran has hearing loss and tinnitus which, 
according to the probative medical evidence, is not related 
to service.  

The Board recognizes that the veteran contends that hearing 
loss and tinnitus began during service; however, the record 
is devoid of any supporting evidence.  More significantly, 
the VA medical professional opined that current hearing loss 
and tinnitus were not etiologically connected to service, 
despite the veteran's contentions, based on the medical 
evidence.  The veteran, while competent to report hearing 
difficulties and tinnitus, cannot provide that medical nexus 
evidence and his unsupported contentions to the contrary are 
outweighed by the opinion of the medical professional.  The 
veteran's contentions of continuous symptoms lack credibility 
as the claims file reflects his specific denial of such 
problems on his separation examination, the lack of any 
supporting medical evidence since that time, and the 
prolonged delay in filing a claim.  A veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).  These deficits in the regard, as noted, constitute 
negative evidence.  In essence, the veteran's assertions of 
chronicity and continuity are unsupported and not probative.  
See generally Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  The 
health professional in this case has opined that current 
bilateral hearing loss and tinnitus are not related to 
service.

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


